Title: To Thomas Jefferson from De Thulemeier, 11 October 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: Jefferson, Thomas


The Hague, 11 Oct. 1785. Informs TJ of his receipt of the Ratification of the treaty by his government; as soon as Congress’ ratification shall come to TJ, he will arrange with him for the proper exchange. Asks to be remembered to Short and is conscious of his obligation to TJ for their acquaintance. “Mr. Schort me paroît aussi distingué par ses connoissances et ses lumières que par sa dextérité à manier les affaires.” Encloses a letter to be forwarded to Baltimore from a merchant of Silesia.
